Title: To John Adams from Giles Leonard Barrett, 6 October 1798
From: Barrett, Giles Leonard
To: Adams, John



May it please Your Excellency
Boston October 6th 1798

Your known humanity, and my extreme Necessity will I trust, in some degree plead my Apology for the Intrusion of this Solicitation. Flatter’d as I once was with prosperity—and now sunk (together with a deserving wife and family) by a complicated series of Inevitable calamity, to extreme distress, where can I hope to fell the fostering hand of Protection, if not from. The President of the United States.
I shall presume to trespass on your Valuable time, by a short outline of my unhappy situation—About two Years since, I was induced to emigrate from England (where for many Years I had held comfortable and Lucrative situations) to this Town, by the most flattering offers of Advantage—Offers, which, from the total failure of those concern’d, never were reallized After having struggled thro various distresses—I was Appointed Manager of the Federal Theatre, Boston, where After having sunk the scanty remnant of property Left me, by prior Misfortune, in the Additional decorations of the Building—I was once more reduced from comfort and competence to poverty in the extreme, by the Conflagration which destroy’d the edifice, and with it—my All—I have since endeavour’d to support my family by the exertion of my talents in the Science of defence Which, tho’ I have received considerable encouragement, has prov’d very inadequate to our Wants—. Permit me Sir, to remind that, I once had the Honor of performing before you, and tho the Actor may have pass’d unnoticed, yet having Represented a Character still dear to Your Remembrance “Genl. Warren in Bunkers Hill—I am induced to hope, my humble exertions may still Live in Your Memory
During the short time—I was in the Management of the Federal Theatre—my conduct I trust met the Approbation of the TrusteesI c—an with confidence refer to them for my Character—
At Last as a “forlorn hope—my Wife engaged to play in Boston seven weeks—her sole prospect of emolument, a Benefit the time at present fix’d being at some distance—a week after the Opening of the Theatre—which cannot take place untill the full re’establishment of the Health of the Town—May I beg Leave to intreat your Patronage—on behalf of an Unfortunate, and, I trust deserving woman; Without your protection, she can have no prospect of relief from her present distresses—with it she cannot doubt of success,—I shall not presume to Offer any thing by way of stimulus.—for, to the Good and Great,—the power of dispensing happiness.—to those on whom Misery has laid his Iron hand, affords the highest Gratification
I have the Honor to transmit you, a few Lines from—Harrison G. Otis Esqr, which, but for the Late prevailing calamity shou’d have been presented Long since; but be assur’d Sir, whatever may be the fate of my petition—my veneration for your character can never suffer the smallest Abatement, and in case of failure I shall only Lament, that I cou’d not present Objects more worthy Your Notice.
I have the Honor to be, with the Most profound respect / Your Excellencys / Faithfull Citizen, & devoted Humble Servant

G:L: Barrett—Late Manager of the Theatres Norwich & Exeter Englandand Federal Theatre, Boston